EXHIBIT 12.1 Kite Realty Group Trust Calculation of Ratio of Earnings to Combined Fixed Charges and Preferred Dividends Years ended December 31 Earnings: Net (loss) income from continuing operations $ Add: Income taxes expense (benefit) Fixed charges, net of capitalized interest Distributions and income from majority-owned unconsolidated entity — Less: Income (loss) from unconsolidated entities — Earnings before fixed charges and preferred dividends $ Fixed charges: Interest expense $ Capitalized interest Interest within rental expense Fixed charges of unconsolidated entities — Total fixed charges $ Preferred dividends — Total fixed charges and preferred dividends $ Ratio of earnings to fixed charges and preferred dividends The ratio is less than 1.0; the amount of coverage deficiency for the year ended December 31, 2013 was $14.0 million.The calculation of earnings includes $54.5 million of non-cash depreciation expense. The ratio is less than 1.0; the amount of coverage deficiency for the year ended December 31, 2012 was $26.9 million.The calculation of earnings includes $38.8 million of non-cash depreciation expense and a $8.0 million non-cash remeasurement loss on consolidation of Parkside Town Commons, net. The ratio is less than 1.0; the amount of coverage deficiency for the year ended December 31, 2011 was $14.8 million.The calculation of earnings includes $33.1 million of non-cash depreciation expense. The ratio is less than 1.0; the amount of coverage deficiency for the year ended December 31, 2010 was $18.2 million.The calculation of earnings includes $36.1 million of non-cash depreciation expense. The ratio is less than 1.0; the amount of coverage deficiency for the year ended December 31, 2009 was $4.7 million.The calculation of earnings includes $28.6 million of non-cash depreciation expense.
